 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA MORALES,                               )   Case No.: 1:19-cv-0552 - JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 19)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Joshua Morales and Andrew Saul, Commissioner of Social Security, stipulated for the award
18   and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc.
19   19) Subject to the terms of the stipulation, the Court ORDERS fees in the total amount of $4,850.00
20   are AWARDED to Joshua Morales.
21
22   IT IS SO ORDERED.
23
        Dated:    April 8, 2020                              /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
